Filed 2/10/22 Jahanshahi v. Rosenfeld CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 SHAHROUZ JAHANSHAHI,                                        B304076

           Plaintiff and Appellant,                          (Los Angeles County
                                                             Super. Ct. No.
           v.                                                19STCV40091)

 BENJAMIN TARN
 ROSENFELD,

      Defendant and
 Respondent.


      APPEALS from orders of the Superior Court of Los Angeles
County, Richard E. Rico and Christopher K. Lui, Judges.
Affirmed in part and dismissed in part.
      Shahrouz Jahanshahi, in pro. per., for Plaintiff and
Appellant.
      Singleton Schreiber McKenzie & Scott and Harini P.
Raghupathi for Defendant and Respondent.
       Plaintiff and appellant Shahrouz Jahanshahi (Jahanshahi),
in propria persona, appeals an order granting a special motion to
strike or anti-SLAPP motion (Code Civ. Proc., § 425.16) filed by
defendant and respondent Benjamin Tarn Rosenfeld (Rosenfeld
or Attorney Rosenfeld).1 Jahanshahi also appeals a subsequent
order that granted Rosenfeld’s motion for attorney fees as the
prevailing defendant on the anti-SLAPP motion. In addition,
Jahanshahi purports to appeal an order denying his motion to set
an order to show cause (OSC) to hold Rosenfeld and his attorney
in contempt.
       We conclude Jahanshahi has failed to meet his appellate
burden to show error in the grant of the special motion to strike,
or in the grant of attorney fees to Rosenfeld. As for the trial
court’s denial of Jahanshahi’s contempt motion, that order is not
appealable, requiring dismissal of that portion of the appeal.
       FACTUAL AND PROCEDURAL BACKGROUND
          1. The underlying landlord-tenant dispute.
       Jahanshahi is a landlord and Howard and Jean Rosenfeld
(the Rosenfelds) were his tenants. After about three years of
tenancy, the Rosenfelds vacated Jahanshahi’s West Los Angeles
condominium on June 26, 2015. After they moved out,
Jahanshahi kept the Rosenfelds’ $4,000 security deposit and
demanded an additional $676.55 for repair costs, over and above
the amount of the security deposit. The Rosenfelds contended
Jahanshahi was only entitled to keep $950 of the security deposit



1    All unspecified statutory references are to the Code of Civil
Procedure.




                                2
for damage to the property, and sought to recover the $3,050
balance.
      The Rosenfelds engaged the services of their son, Attorney
Rosenfeld, who is the defendant and respondent herein. He
represented the Rosenfelds in a limited civil case they brought
against Jahanshahi in the Los Angeles Superior Court (the
underlying action). Jahanshahi demanded a jury trial, and on
December 8, 2017, the jury found for the Rosenfelds and awarded
them the $3,050 that they had sought. Jahanshahi appealed, and
the Appellate Division affirmed the judgment in favor of the
Rosenfelds.
      2. Jahanshahi’s instant action against Rosenfeld.
      On November 7, 2019, during the pendency of Jahanshahi’s
appeal from the judgment in favor of the Rosenfelds in the
underlying action, Jahanshahi commenced this action against
Attorney Rosenfeld. Jahanshahi’s complaint asserted the
following 14 causes of action against Rosenfeld: (1) interference
with constitutional rights; (2) stalking; (3) abuse of process; (4)
common law tort claims; (5) nuisance; (6) harassment; (7)
intentional interference with prospective economic advantage; (8)
invasion of privacy; (9) false promise; (10) intentional
interference with contractual relations; (11) violation of the Bane
Act (Civ. Code, § 52.1) ; (12) violation of the Ralph Civil Rights
Act of 1976 (Civ. Code, § 51.7); (13) conspiracy; and (14) aiding
and abetting tort.
      Among other things, Jahanshahi alleged: during the
underlying action, Rosenfeld misquoted case law and made
misrepresentations of law and fact to the court; Rosenfeld failed
to adhere to Jahanshahi’s privacy request by communicating
with him via email; Rosenfeld filed the underlying action “to




                                3
induce [him] to settle rather than litigate and as an extortion
tool,” to “extort the security deposit from [him]”; Rosenfeld’s
“unwanted email communications [were] intended to annoy and
harass [Jahanshahi]”;2 Rosenfeld interfered with an economic
relationship between Jahanshahi and Rosenfeld’s parents and
interfered with their lease contract; Rosenfeld invaded
Jahanshahi’s privacy by sending him the unwanted email
communications; Rosenfeld made a false promise to Jahanshahi
that he would look into a security deposit return letter and would
respond within a week; Rosenfeld’s threats and intimidation
caused Jahanshahi to reasonably believe that if he exercised his
right to enforce the contract, Rosenfeld would commit violence
against him; through the barrage of emails and abuse of process,
Rosenfeld intimidated Jahanshahi because of his race, religion,
and primary language; Rosenfeld conspired with his parents to
threaten a lawsuit if the security deposited were not returned;
and Rosenfeld aided and abetted his parents’ torts.
       3. Rosenfeld’s special motion to strike.
       On December 27, 2019, Rosenfeld filed a special motion to
strike pursuant to section 425.16, contending that all of
Jahanshahi’s causes of action, claims and allegations arose from
Rosenfeld’s representation of his clients in the underlying action,
and therefore were protected both by his right to petition
(§ 425.16, subd. (e)(2)) and by the litigation privilege. (Civ. Code,
§ 47.)


2      Jahanshahi asserts that emailing a self-represented
litigant is only through consent, citing section 1010.6, and
California Rules of Court, rule 2.251. However, the statute and
rule pertain to electronic service of documents, not to email
communications generally.




                                  4
       4. Jahanshahi’s opposition to the special motion to
strike.
       In opposition, Jahanshahi argued the special motion to
strike should be denied because: Rosenfeld had not filed a
responsive pleading prior to filing the anti-SLAPP motion;
Rosenfeld’s challenged conduct did not involve a public issue
because Rosenfeld was not a public figure, his activities did not
affect large numbers of people, and his actions were not a matter
of widespread public interest; and Jahanshahi’s evidence,
consisting of his opposing declaration and exhibits, established a
probability of prevailing on the merits of the complaint.
       5. Trial court’s ruling granting the special motion to
strike.
       On January 30, 2020, the matter came on for hearing. The
trial court (Judge Rico) granted Rosenfeld’s special motion to
strike the complaint in its entirety. The court ruled as follows:
       Timeliness of the motion. Jahanshahi’s threshold argument
was that Rosenfeld’s motion was untimely because, while he did
file the motion within the prescribed 60-day period, he failed to
file an answer during the prescribed 30-day period and was not
granted an extension. “While it is true that responsive pleadings
generally must be filed and served within 30 days, a party's
failure to do so does not divest it of the right to bring an anti-
SLAPP motion within the prescribed 60-day period. If, after 30
days, Plaintiff believed that Defendant had failed to file a
responsive pleading or demurrer without having been granted an
extension, Plaintiff could have requested entry of default.
Plaintiff did not do so, and Defendant retained the power to file
an anti-SLAPP motion. The motion is timely.”




                                5
       Protected activity. On the first prong of the anti-SLAPP
analysis, the trial court concluded “it is clear that the entire
Complaint falls under the protection of anti-SLAPP. Each of
Plaintiff’s claims is based on either Defendant’s filing of the prior
lawsuit or Defendant’s sending emails to Plaintiff during the
course of litigation despite Plaintiff’s request not to. . . . There
are other incidental allegations which also appear to be based on
Defendant’s written or oral statements as opposed to pure
conduct. (Compl. ¶ 59 [Defendant advised his mother not to
answer questions during deposition]; ¶ 60 [Defendant ‘objected to’
allowing his father to be deposed]; ¶¶ 71-72 [Defendant filed
demurrers and ex parte applications]; ¶ 99 [Defendant promised
to look over the security deposit documents and get back to
Plaintiff within a week before filing suit].)”
       Probability of success. On the second prong, the trial court
determined that Jahanshahi did not have a probability of success
on any of his claims. The trial court noted that Rosenfeld’s
“principal argument is that all of [his] activities are covered by
the litigation privilege. As such, any evidence of these activities
will be inadmissible at trial . . . . Plaintiff does not address this
argument in the opposition brief.” The court concluded that
“even if each fact in the Complaint is taken as true and even if
Plaintiff has stated a claim with respect to each cause of action,
the litigation privilege bars admission of all of Plaintiff’s evidence
of Defendant’s wrongdoings. Because Plaintiff will be barred
from presenting evidence to substantiate his claim[s], Plaintiff
does not have a probability of success.”3



3    On February 6, 2020, Jahanshahi filed a timely notice of
appeal from the January 30, 2020 order granting the special




                                  6
       6. Subsequent proceedings.
       On February 5, 2020, the superior court clerk served
Jahanshahi with a notice of case reassignment from Judge Rico
to Judge Lui.4
       On March 30, 2020, Rosenfeld filed a motion for attorney
fees pursuant to section 425.16, subdivision (c)(1), as the
prevailing defendant on the special motion to strike.
       On April 30, 2020, Jahanshahi filed a motion seeking the
issuance of an OSC to hold Rosenfeld and his attorney of record
in contempt. Jahanshahi asserted they had committed
contemptuous acts by misrepresenting the citations and
authorities in their special motion to strike in 15 different
instances.
       On August 10, 2020, the matters came on for hearing. The
trial court (Judge Lui) ruled as follows:
       Grant of Rosenfeld’s motion for attorney fees. Rosenfeld, as
a defendant prevailing on a special motion to strike, was entitled
to recover attorney fees incurred in connection with the motion,
and was awarded attorney fees in the sum of $8,940.
       Denial of Jahanshahi’s motion for an OSC re contempt.
The court denied Jahanshahi’s motion for an OSC re contempt,
stating: “The Court has reviewed the separate statement filed by


motion to strike. The order is appealable. (§ 425.16, subd. (i),
§ 904.1, subd. (a)(13).)
4     On July 9, 2021, Jahanshahi filed a motion to augment the
record, or for judicial notice, of correspondence between him and
the presiding judge and the supervising judge of the Los Angeles
Superior Court concerning the reassignment of the case to Judge
Lui. Ruling on the motion previously having been deferred, the
motion is now granted.




                                 7
Plaintiff, setting forth acts which Plaintiff maintains are acts of
contempt by Defendant’s counsel. None of these acts, pertaining
to purportedly erroneous or misleading citations to authority, are
sufficient to warrant an OSC re: contempt against Defendant or
Defendant’s counsel. Rather than address each instance set forth
in the separate statement, the Court is confident in concluding
that Judge Rico was not misled by any erroneous case citations in
ruling upon the anti-SLAPP motion, as any judge with Judge
Rico’s experience would already be familiar with the law
governing anti-SLAPP motions and the litigation privilege.”
       On August 12, 2020, Jahanshahi filed a notice of appeal
from the August 10, 2020 order.5 The two appeals were
consolidated.
                          CONTENTIONS
       Jahanshahi contends: Rosenfeld is not entitled to the
protection of the anti-SLAPP statute; Rosenfeld showed a lack of
candor toward the tribunal; as a self-represented litigant,
Rosenfeld was not entitled to attorney fees; the trial court abused
its discretion in denying his motion for an OSC re contempt; and
the trial court was biased and prejudiced against Jahanshahi as
a self-represented litigant.


5      The order awarding attorney fees, after the ruling on the
anti-SLAPP motion, is not within the scope of the statutory
provisions for direct appeal of a ruling on an anti-SLAPP motion,
but is appealable as a collateral final order. (City of Colton v.
Singletary (2012) 206 Cal.App.4th 751, 779-782; Eisenberg et al.,
Cal. Practice Guide: Civil Appeals & Writs (The Rutter Group
2021) ¶ 2:135.13a, ¶ 2:135.15.)
       The order denying Jahanshahi’s motion for an OSC re
contempt is not appealable, as explained in Part III of the
Discussion, infra.




                                 8
                           DISCUSSION
                                  I.
 NO SHOWING OF ERROR IN TRIAL COURT’S GRANT OF
        ROSENFELD’S SPECIAL MOTION TO STRIKE.
       1. Overview.
       “Under California’s anti-SLAPP statute, a defendant may
bring a special motion to strike a cause of action arising from
constitutionally protected speech or petitioning activity.
(§ 425.16, subd. (b)(1).) Unless the plaintiff establishes a
probability of prevailing on the claim, the court must grant the
motion and ordinarily must also award the defendant its
attorney’s fees and costs.” (Barry v. State Bar of California
(2017) 2 Cal.5th 318, 320.)
       “The analysis of an anti-SLAPP motion thus involves two
steps. ‘First, the court decides whether the defendant has made a
threshold showing that the challenged cause of action is one
“arising from” protected activity. (§ 425.16, subd. (b)(1).) If the
court finds such a showing has been made, it then must consider
whether the plaintiff has demonstrated a probability of
prevailing on the claim.’ [Citation.] ‘Only a cause of action that
satisfies both prongs of the anti-SLAPP statute—i.e., that arises
from protected speech or petitioning and lacks even minimal
merit—is a SLAPP, subject to being stricken under the statute.’
[Citation.] We review an order granting or denying a motion to
strike under section 425.16 de novo.” (Oasis West Realty, LLC v.
Goldman (2011) 51 Cal.4th 811, 819-820.) The appellate court
therefore engages “ ‘in the same two-step process to determine, as
a matter of law, whether the defendant met its initial burden of
showing the action is a SLAPP, and if so, whether the plaintiff




                                9
met its evidentiary burden on the second step.’ ” (Sheley v.
Harrop (2017) 9 Cal.App.5th 1147, 1162.)
       Even when the standard of review is de novo, the appellant
bears the burden of demonstrating error. (Denny v. Arntz (2020)
55 Cal.App.5th 914, 920.) Further, we treat a party who
represents himself on appeal as we would any other party or
attorney. (Ibid.)
       2. Jahanshahi has failed to show the trial court
erred in granting Rosenfeld’s special motion to strike.
       Jahanshahi makes various arguments to support his
contention that the grant of the anti-SLAPP motion was error.
We address them seriatim.
             a. Timing of the anti-SLAPP motion.
        Jahanshahi contends that Rosenfeld was not entitled to
the protection of the anti-SLAPP statute because he failed to file
a responsive pleading within 30 days of being served with the
complaint. As the trial court previously found, this argument is
meritless.
       Section 425.16, subdivision (f) provides that an anti-SLAPP
motion “may be filed within 60 days of the service of the
complaint or, in the court’s discretion, at any later time upon
terms it deems proper.” The record reflects the complaint was
filed on November 7, 2019, Rosenfeld filed the anti-SLAPP
motion less than 60 days later, on December 27, 2019, followed by
a demurrer, filed on January 6, 2020. Because the anti-SLAPP
motion was filed within 60 days of the commencement of the
action, it was unquestionably timely.
       Jahanshahi asserts that because Rosenfeld failed to file a
responsive pleading within 30 days of service, he was precluded
from bringing an anti-SLAPP motion. The argument fails.




                               10
Because Jahanshahi did not obtain the entry of Rosenfeld’s
default, Rosenfeld was entitled to file both the anti-SLAPP
motion and the demurrer, irrespective of whether more than 30
days had elapsed since the service of summons.
              b. The exception for criminal activity.
       Jahanshahi contends the anti-SLAPP statute does not
apply to criminal activity. The argument is meritless because
Jahanshahi has not shown that this principle has any application
to this case.
       It is established that “section 425.16 cannot be invoked by a
defendant whose assertedly protected activity is illegal as a
matter of law and, for that reason, not protected by constitutional
guarantees of free speech and petition.” (Flatley v. Mauro (2006)
39 Cal.4th 299, 317; accord, City of Montebello v. Vasquez (2016)
1 Cal.5th 409, 423.) However, Jahanshahi has not shown that
Rosenfeld’s assertedly protected activity was illegal as a matter of
law. Jahanshahi’s conclusory argument of illegality requires no
discussion.
              c. The arguments that the anti-SLAPP statute
does not apply because Rosenfeld is not a public figure and
because this was merely a private dispute.
       Jahanshahi contends the anti-SLAPP statute does not
apply because Rosenfeld is not a public figure and because this
lawsuit arose from a private landlord-tenant dispute that was not
related to any public issue or issue of public interest. The
argument is meritless.
       Section 425.16 states in relevant part at subdivision (e):
“As used in this section, ‘act in furtherance of a person’s right of
petition or free speech under the United States or California
Constitution in connection with a public issue’ includes: (1) any




                                11
written or oral statement or writing made before a legislative,
executive, or judicial proceeding, or any other official proceeding
authorized by law, (2) any written or oral statement or writing
made in connection with an issue under consideration or review
by a legislative, executive, or judicial body, or any other official
proceeding authorized by law.”
       As explained in Briggs v. Eden Council for Hope &
Opportunity (1999) 19 Cal.4th 1106, clauses (1) and (2) of section
426.16, subdivision (e), do not “contain[] an ‘issue of public
interest’ limitation. Under section 425.16, a defendant moving to
strike a cause of action arising from a statement made before, or
in connection with an issue under consideration by, a legally
authorized official proceeding need not separately demonstrate
that the statement concerned an issue of public significance.”
(Briggs, at p. 1123.) Because Rosenfeld’s special motion to strike
was brought pursuant to clauses (1) and (2), the private nature of
the underlying dispute had no bearing on Rosenfeld’s entitlement
to bring the anti-SLAPP motion.
             d. The application of the anti-SLAPP statute to
the invasion of privacy claim.
       Jahanshahi contends the trial court erred in applying the
anti-SLAPP statute to the invasion of privacy claim. The
contention lacks merit.
       The complaint’s eighth cause of action, invasion of privacy,
alleged that Rosenfeld “intentionally intruded in [Jahanshahi’s]
right to privacy and invaded this right by barrage of unwanted
email communications.” Rosenfeld’s moving declaration showed
that these emails were strictly related to the litigation at issue.
Therefore, as the trial court found, the invasion of privacy claim




                                12
arose from Rosenfeld’s protected activity, so as to fall within the
protection of the anti-SLAPP statute.
               e. The litigation privilege.
        In bringing the anti-SLAPP motion, Rosenfeld contended
that every one of Jahanshahi’s causes of action was barred by the
litigation privilege, and therefore Jahanshahi was incapable of
prevailing on his claims. The trial court agreed, stating “even if
each fact in the Complaint is taken as true and even if Plaintiff
has stated a claim with respect to each cause of action, the
litigation privilege bars admission of all of Plaintiff’s evidence of
Defendant’s wrongdoings. Because Plaintiff will be barred from
presenting evidence to substantiate his claim[s], Plaintiff does
not have a probability of success.”
        The litigation privilege (Civ. Code, § 47, subd. (b)) serves
“ ‘to afford litigants and witnesses [citation] the utmost freedom
of access to the courts without fear of being harassed
subsequently by derivative tort actions.’ [Citation.]” (Flatley v.
Mauro, supra, 39 Cal.4th at p. 321.) To accomplish these
objectives, the privilege is an absolute privilege, and it bars all
tort causes of action except a claim of malicious prosecution. (Id.
at p. 322.)
        Jahanshahi contends the trial court erred in applying the
litigation privilege in the instant action, but he does not support
the contention with a reasoned legal argument, just as he failed
in the court below to address the litigation privilege in his
opposition papers. By failing to make a cognizable argument
explaining why the trial court erred in its application of the
litigation privilege, Jahanshahi has forfeited the issue.
(Hoffmann v. Young (2020) 56 Cal.App.5th 1021, 1028-1029; Save




                                 13
the Agoura Cornell Knoll v. City of Agoura Hills (2020) 46
Cal.App.5th 665, 704, fn. 14.)
             f. Duty of candor.
       Jahanshahi contends Rosenfeld violated his duty of candor
toward the tribunal, such as by misquoting the cited authorities
in his anti-SLAPP motion and by omitting a proof of service of his
pleadings. However, the relevant issues at this juncture are
whether the trial court properly held, as a matter of law, that (1)
Jahanshahi’s complaint arose out of Rosenfeld’s protected activity
so as to be subject to anti-SLAPP scrutiny, and (2) Jahanshahi
failed to meet his burden to show a probability of success on his
claims. These issues are legal in nature and do not involve
Rosenfeld’s credibility. Jahanshahi’s attempt to shift the focus
away from his failure to show legal error is unavailing.
             g. Bias and prejudice.
             Jahanshahi contends the trial court was biased and
prejudiced against him as a self-represented litigant, and
therefore the order granting the anti-SLAPP motion must be
reversed. It is settled that a mere adverse ruling by the trial
court does not reflect personal bias. (Brown v. American Bicycle
Group, LLC (2014) 224 Cal.App.4th 665, 674.) Moreover, given
Jahanshahi’s failure in his opposition papers below to address
why his claims could survive the litigation privilege, he could not
reasonably have expected a favorable ruling on the anti-SLAPP
motion.
       In this regard, Jahanshahi also complains that after Judge
Rico granted the anti-SLAPP motion, the case was reassigned by
the clerk of the court to Judge Lui, without the order of the
Presiding Judge or his/her assignee, as required by the local
rules. We reject Jahanshahi’s assertion that the reassignment of




                                14
the matter to Judge Lui, subsequent to Judge Rico’s adverse
ruling on the special motion to strike, evidences bias and provides
a basis for reversing the order granting the special motion to
strike.
       In sum, Jahanshahi has failed to meet his appellate burden
to show the trial court’s grant of the special motion to strike was
erroneous.
                                  II.
NO SHOWING OF ERROR IN TRIAL COURT’S GRANT OF
      ROSENFELD’S MOTION FOR ATTORNEY FEES
       With respect to the August 10, 2020 order that granted
Rosenfeld’s motion for attorney fees in the sum of $8,940,
Jahanshahi’s sole argument is that the trial court should have
denied Rosenfeld’s motion for attorney fees because Rosenfeld, as
a pro se attorney, was not entitled to attorney fees. (Trope v.
Katz (1995) 11 Cal.4th 274, 292 [attorney who chooses to litigate
in propria persona and therefore does not pay or become liable to
pay consideration in exchange for legal representation cannot
recover reasonable attorney fees as compensation for the time
and effort expended].) Jahanshahi asserts that Rosenfeld was a
ghostwriter and that Rosenfeld was in fact doing the work, rather
than the Singleton Law Firm, which appeared as his counsel of
record.
       The record reflects that Jahanshahi made the same
argument below, asserting that Rosenfeld “has been assisting in
researching, drafting, filing of these motions, and it is well-
settled that the pro se attorney is not entitled to . . . attorney
fees.” The trial court rejected Jahanshahi’s argument, stating:
“The Court does not agree with Plaintiff’s argument that
Defendant, as an attorney, cannot recover attorney’s fees. The




                                15
fact that Defendant is admitted to practice law does not preclude
him from recovering fees under Section 425.16, as Defendant did
not appear in this action in pro per and has been represented by
counsel since the outset.”
       It is well established that the determination of what
constitutes reasonable attorney fees is committed to the
discretion of the trial court, and the value of legal services
performed in a case is a matter in which the trial court has its
own expertise. (PLCM Group v. Drexler (2000) 22 Cal.4th 1084,
1096.) Thus, the trial court’s fee award will not be disturbed
unless the appellate court is convinced that it is clearly wrong.
(Ellis v. Toshiba America Information Systems, Inc. (2013) 218
Cal.App.4th 853, 882.) Further, the abuse of discretion standard
is not a unified standard; the deference it calls for varies
according to the aspect of a trial court’s ruling under review. The
trial court’s findings of fact are reviewed for substantial evidence,
its conclusions of law are reviewed de novo, and its application of
the law to the facts is reversible only if arbitrary and capricious.
(Ibid.)
       Here, the trial court, sitting as the trier of fact, rejected
Jahanshahi’s theory that Rosenfeld acted as a ghostwriter for his
counsel of record. Under the substantial evidence standard of
review, we cannot reweigh the evidence, and if two or more
different inferences can reasonably be drawn from the evidence,
this court is without power to substitute its own inferences or
deductions for those of the trier of fact. (Schwan v. Permann
(2018) 28 Cal.App.5th 678, 693-694.) The declarations of
Rosenfeld’s counsel, Gary LoCurto, stating that he spent 13.88
hours on the moving papers and 5.85 hours in the preparation of
a reply brief, provide substantial support for the time claimed




                                 16
and for the award of $8,940 in attorney fees. Therefore, the order
awarding attorney fees to Rosenfeld must be upheld.
                                  III.
THE ORDER REFUSING TO SET AN OSC RE CONTEMPT
                       IS NOT APPEALABLE
      Jahanshahi contends the trial court abused its discretion in
denying his motion for an OSC re contempt. The contention is
not properly before this court.
      “It is well settled that orders and judgments made in cases
of contempt are not appealable, and this rule has been held
applicable both where the trial court imposed punishment for
contempt and where the alleged contemner was discharged.”
(John Breuner Co. v. Bryant (1951) 36 Cal.2d 877, 878; accord,
Wanke, Industrial, Commercial, Residential, Inc. v. Keck (2012)
209 Cal.App.4th 1151, 1162, fn. 11.) The only method of
obtaining review is by way of a petition for extraordinary writ.
(Eisenberg et al., supra, Civil Appeals & Writs, ¶ 2:30.) Thus, the
August 10, 2020 order is not appealable to the extent it denied
Jahanshahi’s motion seeking to hold Rosenfeld and his counsel in
contempt. That aspect of the appeal must be dismissed.
      Jahanshahi concedes that contempt proceedings are only
reviewable by way of a petition for writ of mandate, and therefore
requests this court to treat that portion of his opening brief as a
writ petition. However, “ ‘[a] petition to treat a nonappealable
order as a writ should only be granted under [the most]
extraordinary circumstances, “ ‘compelling enough to indicate the
propriety of a petition for writ . . . in the first instance . . . .’
[Citation.]” ’ [Citation.]” (Wells Properties v. Popkin (1992) 9
Cal.App.4th 1053, 1055.) The denial of Jahanshahi’s motion for
an OSC re contempt does not present the requisite extraordinary




                                 17
circumstances. Therefore, we decline to construe the purported
appeal from the order denying the contempt motion as a petition
for writ of mandate.
                          DISPOSITION
      The January 30, 2020 order granting Rosenfeld’s special
motion to strike is affirmed. The August 10, 2020 order granting
Rosenfeld’s motion for attorney fees in the sum of $8,940 is also
affirmed. The purported appeal from the August 10, 2020 order,
insofar as the order denied Jahanshahi’s contempt motion, is
dismissed. Rosenfeld shall recover his costs on appeal.

     NOT TO BE PUBLISHED



                                         VIRAMONTES, J.*

     We concur:




           EDMON, P. J.                  LAVIN, J.




______________________________________________________
*     Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                               18